DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10,19 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 9 it is unclear if “a second direction” is meant to reference the same second direction of claim 1 or a different second direction. It appears this should read “the second direction”. In claim 19 there is no antecedent basis for the term “the first support rail”, it appears this is meant to reference “the support rail”. Claim 35 depends from cancelled claim 31. For the purposes of examination it was assumed that claim 35 was meant to depend from claim 34. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,12,13,15,17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stifal et al(US8333355).
[claim 1] Stifal teaches a support system comprising a support rail(100) extending in a first direction(horizontal direction), at least one support bar(404) carried by the support rail and comprising at least one receptacle(405) opening upwardly in a second direction(vertical direction) orthogonal to the first direction, wherein the at least one support bar is moveable relative to the support rail(by positioners 320) in at least the second(vertical) direction, and a mounting member(500) having an insert portion(504) received in the receptacle and engaging the support bar, wherein the mounting member is adapted to be coupled to a display. 
[claim 2] wherein the support rail comprises a cavity(between walls 104) and wherein the at least one support bar is received in the cavity(as seen in figure 4). 
[claim 12] wherein the support rail comprises a first support rail(100) and further comprising a second support rail(1010) spaced apart from the first support rail in the second direction. 
[claim 13] wherein the mounting member comprises a first mounting member(first 500) and further comprising a second mounting member(second 500, fig 1) engaged with the second support rail. 
[claim 15] further comprising a display support(502) coupled to the mounting member, wherein the display support is adapted to be coupled to a display(60). 

[claim 18] further comprising a plurality of connectors(unlabeled fasteners shown in figure 15A) connecting the plurality of spaced apart support bars.
[claim 19] wherein the support rail comprises at least one opening(open top seen in figure 4) formed in the top of the cavity, wherein the at least one opening is aligned with the at least one receptacle of the at least one support bar. 
[claim 20] further comprising a spacer(150) spaced apart from the first and second rails in the second direction. 
[claim 21] wherein the receptacle comprises a notch(405) and wherein the insert portion comprises a neck(middle hook portion of 505) received in the notch, and a head(distal portion of 505) engaging a side surface of the support bar. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-5,11 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stifal et al as applied to claim 1 above, and further in view of Kahn(US2018/0252357).
	[claim 3,4,85] Stifal teaches a display support system as detailed above, with a first adjustment member(320) adjustably coupled to the support rail and engaging the at least one support bar, wherein the first adjustment member is moveable between at least first and second adjustment positions(any two positions along the length of travel of 320), wherein the at least one support bar is moveable relative to the support rail in one of the first or second direction as the first adjustment member is moveable between the at least first and second adjustment positions. However Stifal does not teach that the at least one support bar is further moveable relative to the support rail in the first direction, with a second adjustment member adjustably coupled to the support rail and engaging the at least one support bar, wherein the second adjustment member is moveable between at least third and fourth adjustment positions, wherein the at least one support bar is moveable relative to the support rail in the other of the first or second directions as the second adjustment member is moveable between the at least third and fourth adjustment positions. Kahn teaches a similar display support system which uses a plurality of adjustment members(107a-g, see para[0131]) adjustably coupling a support rail(102) and a support bar(104) including a second adjustment member(107c) adjustably coupled to the support rail and engaging the support bar, and moveable between third and fourth adjustment positions, wherein the at least one support bar is moveable relative to the support rail in the first(horizontal) direction. The plurality of adjustment members allowing the system to be adjusted in a plurality of different ways(para[0131]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a plurality of adjustment members with the display system of Stifal, as this would allow the system to be adjusted in a plurality of different ways, as taught by Kahn. 

	[claim 11] wherein the first, second and third directions correspond to X,Y and Z directions, wherein the X and Z directions are horizontal and the Y direction is vertical. 

Claims 6,7,23-28,33-35,37,38,43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stifal as applied to claims 1,2,12,13,15 and 21 above, Stifal in view of Kahn as applied to claims 3-5,11 and 85 above, and further in view of Calinescu(US2007/0018062).
	[claim 6,7,28] Stifal teaches a display support system as detailed above, with at least one lock member(514) to maintain the inert portion in the receptacle. Stifal however does not teach that the lock member is pivotally mounted to the at least one support bar, pivotable between locked and unlocked positions, where the lock member is disposed across and closes the at least one receptacle adjacent the insert portion in the locked position, and an locked position where the at least one lock member is not disposed across the at least one receptacle. Calinescu teaches a similar display support system which uses a support bar(12) with at least one receptacle(92) opening in a second vertical direction, receiving a mounting member(94) having an insert portion(narrow “neck” portion) received in the receptacle, and a lock member(112) pivotally mounted(fig 5a,5b) to the at least one support bar to be moveable between an unlocked positon(fig 5a) where the lock member is not disposed across the at least one receptacle, and a locked position(fig 5b) where the lock member is disposed across and closes the at least one receptacle adjacent the insert portion to maintain the mounting member within the receptacle. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the receptacles, mounting members, and lock member of Calinescu in place of the receptacles, mounting members and 
	[claim 23-27,33-35,37,43] Stifal and Stifal in view of Kahn teach display support systems as detailed above, with Stifal teaching a support rail(100) extending in a first direction, the support rail having a top, a bottom and a side wall(104) defining a cavity(between walls 104, fig 4), a plurality of support bars(403,404) disposed in the cavity(fig 4) and spaced apart along the first direction, the support bars each having a receptacle(405,406) opening upwardly along a second direction(vertical direction) orthogonal to the first direction, and a plurality of pairs of mounting members(500) each having an insert portion(504) wherein the insert portions of each of the pairs of mounting members are received in the receptacle of a corresponding one of the support bars, with the insert portions of each pair of mounting members engaging the corresponding support bar, wherein each of the pairs of mounting members is adapted to be coupled to a separate display(fig 11-13). Stifal however does not teach that the support bars each comprises a pair of receptacles spaced apart in the first direction for receiving a mounting member. As detailed above, Calinescu teaches a similar display support system which uses a pair of receptacles(92) for engaging corresponding pairs of mounting members(94) having insert portions, as noted above it would have been obvious to one of ordinary skill in the art as of the effective filing date to use the receptacles, mounting members, and lock member of Calinescu in place of the receptacles, mounting members and lock member of Stifal, as this would allow the mounting members to be secured in a plurality of preset locations, and would merely be using known elements for their known functions.  
	[claim 38] Stifal further teaching a plurality of displays(60) coupled to the plurality of display supports(see figs 11-13).

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stifal as applied to claims 1,12 and 13 above, and further in view of Lam et al(US2017/0059087).
	Stifal teaches a display support system as detailed above, however Stifal does not teach that the second mounting member is magnetically attracted to the second support rail. Lam teaches a similar display support system, with magnetic elements(630) to couple together the support mount and the surface mount of the system(see para[0160]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use magnetic elements to couple the second mounting member to the second support rail of Stifal, as this would merely be using known elements for their known functions as taught by Lam. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stifal as applied to claims 1 and 15 above, and further in view of Bosson(US2002/0011544).
Stifal teaches a display support system as detailed above, however Stifal does not teach that the display support(502) has a disc shape. Bosson teaches a similar display support system which uses a disc shaped display support(95) having apertures aligned with corresponding apertures on a display(fig 1). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a disc shaped display support in place of the display support of Stifal, as this would allow the system to support a display having mounting apertures arranged to correspond to the apertures on the display support, as taught by Bosson. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130206943, US20100309615, US20110101179, US20200412998, US20200205305, US9322507, US8690111, US8550415, US8451594, US8267366, US8746635, US7871048, US20070007412.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632